PER CURIAM.
It was well-nigh conclusive from the evidence for the plaintiff that in the making of the_ loan to the defendant he was the _ real principal; his brother and assignor having been held forth as such as a mere subterfuge, upon which the plaintiff hoped to escape the charge of usury. It was equally conclusive, from the testimony of the plaintiff’s brother and his own, taken in connection with the letter written by the plaintiff to the defendant, that the $10 exacted from the latter was received by the former, not as payment for services in the procurement of the loan of $50 for three months, but for the use of the money, and nothing more. These were found by the jury to have been the facts, and there appears no sufficient reason for disturbing their verdict. Judgment affirmed, with costs.